
	
		I
		112th CONGRESS
		2d Session
		H. R. 6141
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the addition of certain real property to
		  the reservation of the Siletz Tribe in the State of Oregon.
	
	
		1.Treatment of certain property
			 of the Siletz tribe of the State of OregonSection 7 of the Siletz Tribe Indian
			 Restoration Act (25 U.S.C. 711e) is amended by adding at the end the
			 following:
			
				(f)Treatment of
				certain property
					(1)In
				generalThe Secretary may accept title to any additional number
				of acres of real property located within the boundaries of the original 1855
				Siletz Coast Reservation established by Executive Order dated November 9, 1855,
				comprised of land within the political boundaries of Benton, Douglas, Lane,
				Lincoln, Tillamook, and Yamhill Counties in the State of Oregon, if that real
				property is conveyed or otherwise transferred to the United States by or on
				behalf of the tribe. Land to which title is accepted by the Secretary under
				this paragraph shall be held by the Secretary in trust for the tribe.
					(2)Treatment as
				part of reservationAll real property that is taken into trust
				under paragraph (1) shall—
						(A)be considered and
				evaluated as an on-reservation acquisition under part 151.10 of title 25, Code
				of Federal Regulations (or successor regulations); and
						(B)become part of the
				reservation of the tribe.
						(3)Prohibition on
				gamingAny real property taken into trust under paragraph (1)
				shall not be eligible, or used, for any gaming activity carried out under the
				Indian Gaming Regulatory Act (25 U.S.C.A. 2701 et
				seq.).
					.
		
